AO 2458[11¢:\".021'|8] Judgmcnt in a Criminal Casc
Shcct l

UNITED STATES DIsTRlCT COURT

District ot`Moiitaiia

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
V. )
ANDREW DAV|D PLENTYHAWK § Case Nurnber: CR 18-71-BLG-SPW-U1

) UsM Number: 1?244-046
)
) Gil|ian Gosch (Appointed)
) Dei`cndant's Attomcy

THE DEFENDANT:

El pleaded guilty to count(s) 2 Of |rtdiClment

l:l pleaded nolo contendere to count(s}

which was accepted by the court.
l:} was t`ound guilty on count(s]
after a plea of not giiilty.
’l`he defendant is adjudicated guilty ot`these oftenscs:
'l`it|e & Seetion Nature of ()f`t'ense Oft`ense Ended Count
18u501112(a);1153(a) Vo|untary Manstaughter 6!15!2017 2
The defendant is sentenced as provided in pages 2 throuin 7 ofthis judgment Thc sentence is imposed pursuant to

the Scntcncing Rct`orni Act ot` 1984.

l:l T|tc defendant has been found not guilty on count(S]

l:l (,`ount{s] 1 lI is l:l are dismissed on the motion ofthc Unitcd States,

 

_ _ lt is ordered t_hat the dcfend_ant‘must notify the Ui‘iited States attorney for this district within 30 da s of,any change of`nanie, residciicc,
oi' mailing address llntil‘all tines, restitution,_costs, and special assessments imposed lay thtsjudgmcnt arc iii ly paid. lt ordered to pay rcstitution,
the defendant must notify the court and Un:ted States attorney of material changes in economic circumstances

1124!2019
Datc of position ot‘Jndgmcnt

 

signature ol`Judge

FILED

Susan P. Watters, District Judge
JAH 2 4 low Namc and 'l`itle othldge

Clerk. U S D`istri`ct Couri
District Ot Montana

Billings 1124:'2019

Datc

AO 2458 (Rev. 02/18) Judgment in Criniinal Casc
Shcet 2 _ lmpnsonmcnt

 

Judgment _ Page 4 of
DEFENDANTZ ANDREW DAV|D PLENTYHAWK
CASE NUMBERZ CR 18-71-BLG~SPW-O1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
tenn of:

63 months

M The court makes the following recommendations to the Bureau of Prisons:
that the defendant be placed at FCI Oxford for vocational and mental health programming, with a focus on anger
management, available there. The defendant shall also participate in the RDAP program.

The defendant is remanded to the custody of the United Statcs Marshal.

l:l The defendant shall surrender to the United Statcs Marshal for this districts

l:l at |:] a.m. |:l p.m. on

 

l:l as notified by the United Statcs Marshal.

U The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:l before 2 p.m. on

 

l:l as notified by the United Statcs Marshal.

l:] as notified by the Probation or Prctrial Services Of`f`icc.

 

 

 

RETURN
I have executed this judgment as follows:
Def`endant delivered on to
at , with a certified copy ot` this judgment.
UNlTED STATES MARSHA.L
By

 

DEPU'I`Y UNl'I`ED STATES MARSHAL

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 _ Supervised Rclcase

g AF =i .ludgment-Page _3 of __l
DEFENDANT! ANDREW DAV|D PLENTYHAWK
CASE NUMBER: CR 18-7‘|-BLG-SPW-O1
SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

3 years

MANDATORY CONDITIONS

1, You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance

3. You must refrain from any unlawful use of a controlled substance You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaher, as determined by the coun.

[:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifupplicable)
4, |:| Vou must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check i_`fapplicable)
5. lZl You must cooperate in the collection of DNA as directed by the probation officer. (check ijfapplicable)
l:l You must comply with the requirements of the Sex Offender Registration and Notitication Act (34 U.S.C. § 2090|, et seq.) as

directed by the probation oft`icer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (checlc ifapplicable)

7_ l:| You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

AO 2458 (Rcv. 02/ |8) .ludgment in a Criminal Case

Shcct JA _ Supcrvised Rclease

_ _ .ludgment-Page 1 of 7
DEFENDAN'I`: ANDREW DAV|D PLENTYHAWK
CASE NUMBER: CR 18-71-BLG-SPW-01

 

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised releasc, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. Aftcr initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you arc authorized to reside without first getting permission from the

court or the probation officer.

You must answer truthfully the questions asked by your probation of`ticer.

You must live at a place approved by the probation of`ficer. lf you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying

the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72

hours of becoming aware of a change or expected changc.

6. You must allow the probation officer to visit you at any time at your home or elsewhcrc, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain vicw.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If` you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designcd, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

$/‘.">

U.S. Probation Of`f'ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Condi`tions, available at: www.uscourts.gov.

Defendant's Signature Date

 

AO 2458(Rev. 02/ 18) Judgmcnt in a Criminal Case
Sheet 3D _ Supcrvised Release

 

 

.ludgmeot_l’age ~5 of _7
DEFENDANT: ANDREW DAVlD PLENTYHAWK
CASE NUMBER: CR 18-71-BLG-SPW-01

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall pay restitution in the amount of $3190, at a rate of $1 00.00 per month, or as otherwise directed by
United States Probation. Payment shall be made to the Clerk, United States District Court, 2601 2nd Avenue North,
Billings, MT 59101 and shall be disbursed to Montana Department of Justice, Crime Victim Compensation Unit, C|aim #
180129, P.O. Box 201410, He|ena. MT 59620

2. The defendant shall participate in a program for mental health treatment as deemed necessary by the United States
Probation Oflicer. until such time as the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

3. The defendant shall submit their person, residence, place of employment, vehicles. and papers, to a search, with or
without a warrant by any probation officer based on reasonable suspicion of contraband or evidence in violation of a
condition of release. Failure to submit to search may be grounds for revocation. The defendant shall warn any other
occupants that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

4. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Offrce, until the defendant is released from the program by the probation officer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Offrce.

5. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

6. The defendant shall participate in substance abuse testing. to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Office.

7. The defendant shall not possess. ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana
and/or synthetic stimulants that are not manufactured for human consumption, for the purpose of altering their mental or
physical state.

8. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription

9. The defendant shall make a good faith effort to obtain a G.E.D. or high school diploma within the first year of
supervision.

AO 2458 (Rcv. 02/|8) Judgment in a Criminal Case
Sheet 5 _ Criminal Monetary Penalties

 

Judgmerit~ Pagc =__6 of 7
DEFENDANTZ ANDREW DAVID PLENTYHAWK
CASE NUMBERZ CR 18-71-BLG-SPW-O‘l

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $ 3.190.00
l:l The determination of restitution is deferred until . An Amended Judgmenr in a Crr'mr'nal Case (A0245C) will be entered

after such determination
E] The defendant must make restitution (including community restitution) to the following payees in the amount listed bclow.

If the defendant makes a partial payment, each pa ee shall receive an approximatel rogortioned aymcnt, unless specified otherwise in
the priority order or percentage payment column clow. However, pursuant to 18 .S. . § 3664 i), all nonfederal victims must be paid
before the United Statcs is paid.

Name of Payee __ w 7 7 _ g 1 TotalLoss** Restitution Ordered _ _ Priorirg¢___gl:e_rc_erit§ge>

_`
1

 

 

    

` Montana DepanmentofJustice v . l1 v v 7 x _ ' §f` ' v'$3.1'90.00 § ' v _ ._ j
Crime Victim Compensation Program
§clarm180129 v §§ ' ' v _jl g -- - ' -1..` `l
PO Box201410
_r-iereha_,'MTsse'zo -, __ : _, _' "
'§ i " l
, s , - _ ii_,, - f jo _
, " t
_“ ~ _ - l _ _n -*__._ l
TOTALS $ 0.00 $ 3,190.00

l:l Restitution amount ordered pursuant to plea agreement S

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day aticr the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

@ The court determined that thc defendant does not have the ability to pay interest and it is ordered that:
§ the interest requirement is waived for the [:] fine m restitution.

|] the interest requirement for the |:l fine Cl restitution is modified as follows:

* Justice for Victims of Trafiickin Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount o losses are re uircd under Cha ters lO9A, llO, llOA, d ll3A f 'I" 8 f '
aficr September l3, 1994, but before April 23, ll996. p an 0 me l or offenses committed on or

 

AO 2458 (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments

_ .ludgm_cnt - Page 7 of 7
DEFENDANTZ ANDREW DAV|D PLENTYHAWK
CASE NUMBERZ CR 18-71-BLG-SPW-O1

SCHEDULE OF PAYMENTS

Having assessed the defendant‘s ability to pay, payment of the total criminal monetary penalties is due as follows:

A m Lump sum payment of` $ 100'00 due immediately, balance due

|:| not later than ,or
m in accordance with [:| C, |:| D, [:| E, or g Fbelow; or

B l:l Payment to begin immediately (may be combined with El C, C] D, or l:l F below); or

C l:] Payment in equal (e.g., weekly, monilily, qiiarierb») installments of S over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) afier the date of this judgment; or

D ij Payment in equal (e.g.. weekly, mom/ily, quarrerly) installments of S over a period of
(e.g., monihs oryears), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E [:| Payment during the term of supervised release will commence within (e.g.. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant‘s ability to pay at that time; or

F Z] Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons’ inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Bil|ings, MT 59101.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, pa ent of criminal monetary penalties is due during
th_e period of imprisonment, All crmunal monetary penalties, except those payments ma e through the cheral Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

m Joint and Several

Defendant and Qo-Defendant Names_ and Case Numbers (including defendant number), Total Amount, .loint and Several Amount,
and corresponding payee, if appropriate

ij The defendant shall pay the cost of prosecution.

|:|

The defendant shall pay the following court cost(s):

l:l The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution intercst, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

